Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






Inventor: Oliver Wendel Gamble			:
Application No. 16/168,792				:		Decision on Petition under
Filing Date: October 23, 2018			:		37 C.F.R. § 1.78(c)		
For: 	Method and System for Flexible Selective	:
	Broadcasting of Instructions to Targeted	:
	Electronic Devices Using Marked Driven	:
	Metrics					:

This is a decision on the petition under 37 C.F.R. § 1.78(c) filed July 29, 2020, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to a provisional application.

The petition is DISMISSED.

The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply. The instant petition includes the required petition fee.  Therefore, if a renewed petition is filed in response to this decision, the renewed petition does not need to include a petition fee.

The application was filed with an application data sheet (“ADS”) on October 23, 2018.

The ADS includes the following:

(1)	A improper benefit claim listing an invalid number the Prior Application Number field,1
(2)	An improper foreign priority claim to Application No. 12/658,000,
(3)	An improper foreign priority claim to Application No. 11/590,476, and
(4)	An improper foreign priority claim to Application No. 09/803,257.

The Office did not enter the improper benefit claims.

The Office issued a filing receipt on November 15, 2018.  The filing receipt does not include any benefit claims. 
A corrected ADS deleting the improper benefit claims and adding a benefit claim was filed on December 26, 2018.   The benefit claim being added consists of language indicating this application is a continuation of Application No. 12/658,000 filed February 1, 2010.

Applicant filed a second corrected ADS including the new benefit claim on January 5, 2019.  The second corrected ADS incorrectly states Application No. 12/658,000 was filed on   November 10, 2011.

The Office issued a filing receipt including the new benefit claim on January 29, 2019.
The filing receipt indicates some of the data supplied by applicant regarding the benefit claim is inconsistent with Office records.  The inconsistent data supplied by applicant is the incorrect filing date listed in the second corrected ADS.  The filing receipt informs applicant of the inconsistency as a courtesy and does not require the applicant to take any action to correct the inconsistency.

The petition and a corrected ADS were filed on July 29, 2020.

The corrected ADS listing a benefit claim in the form of the following:

	[Blank] Continuation of [Blank]  [Blank]	10,313,530 [patent number]

Based on the patent number listed as part of the benefit information, it appears that applicant was attempting to list the sole benefit claim already of record, which consists of language indicating this application is a continuation of Application No. 12/658,000.  The Office notes neither a petition nor a corrected ADS is necessary to add the benefit claim because the benefit claim to Application No. 12/658,000 was timely filed and is already part of the record.

The petition filed by Applicant includes a petition form requesting the Office accept a late benefit claim under 35 U.S.C. § 119(e) to a provisional application.  However, the corrected ADS does not seek to add a late benefit claim under 35 U.S.C. § 119(e).  Therefore, the request for acceptance of a late benefit claim under 35 U.S.C. § 119(e) cannot be granted.

In view of the prior discussion, the petition is dismissed.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

				


    
        
            
    

    
        1 The ADS lists a publication number as the prior application number.  The Office notes the listed publication number corresponds with Application No. 11/590,476.
        2 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.